Citation Nr: 0414339	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  99-07 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher (compensable) initial rating for 
herpes.  


REPRESENTATION

Veteran represented by:	Jeffrey Wood, Attorney at Law


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to January 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which granted service connection for herpes and assigned a 
noncompensable rating.

In September 2003, the Board remanded the case to the RO for 
further development.  However, for reasons stated below, the 
case will be REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part. 


REMAND

Service connection is in effect for herpes, and is rated as 
noncompensable under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7819.  Since the veteran initiated his appeal 
of the assigned rating, amendments were made to the criteria 
used to rate skin disorders and became effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
veteran was informed of the amendments and provided a copy of 
the new criteria in May 2003.  However, the most recent 
Supplemental Statement of the Case issued in February 2004 
does not show that the amended criteria were considered or 
applied.  

The Board's September 2003 remand included a request for a VA 
examination.  The examination was conducted in January 2004, 
but there are no indications from the examination report that 
the examiner addressed the amended criteria.  Also, the 
examiner commented that the disability involves sensory 
neuropathy.  The Board notes that it is essential to obtain 
medical findings that are stated in terms conforming to the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  A thorough and contemporaneous examination 
should include the examiner's access to the veteran's medical 
history, in order to assess to all applicable rating 
criteria, thereby enabling the examiner to describe the 
veteran's symptoms in terms consistent with the rating 
criteria.  Furthermore, in a February 2004 statement, the 
veteran asserted that the January 2004 examination was 
inadequate.  Therefore, an examination to determine the 
severity of the veteran's service-connected disability is 
warranted.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.

2.  The veteran should be afforded the 
appropriate VA examinations to determine 
the nature and severity of his herpes.  
The claims folder must be made available 
to the examiner prior to the examination, 
and the examiner should acknowledge such 
review in the examination report.  The VA 
examiner should be provided with copies 
of, the old and new versions of 38 C.F.R. 
§ 4.118.  All findings, opinions and 
bases therefore should be set forth in 
detail.  The examiner should state the 
findings in terms consistent with the 
applicable Diagnostic Code, including the 
old and revised criteria.  All indicated 
studies should be performed, and all 
manifestations of current disabilities 
should be described in detail.  The 
examination reports should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and the 
consequences for failure to report for a 
VA examination without good cause.  38 
C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the claim on 
appeal.  The adjudication should include 
consideration of the all of the 
revisions and amendments to 38 C.F.R. 
§ 4.118.  If any benefit sought on 
appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


